EXHIBIT 10.19e

[Esterline Logo]




PERSONAL & CONFIDENTIAL

March 14, 2005

Mr. Frank Houston
24136 E. Greystone Lane
Woodway, WA   98020

Re:  Promotion to Group Vice President

Dear Frank:

Frank, this is to confirm our offer of promotion to the position of Esterline
Group Vice President, which we have agreed will become effective later this
month on Tuesday, March 29.

Scope & reporting relationship.  As Group Vice President you will have
senior-level leadership and oversight responsibility for the operations and
financial results of certain Esterline subsidiary companies assigned to you.
Your initial assignments will be for the companies that currently comprise the
Avionics & Optics Group and for Mason Electric. Other assignments will be
forthcoming as your general orientation, work capacity, and business
circumstances allow.

You will also be an officer of the corporation. That role will require you to
work closely with me, the other officers, and corporate staff to lead, develop,
and maintain the most effective strategies and business processes we can to
ensure Esterline’s success. As an officer, you will have ethical, fiduciary, and
legal obligations similar to those with which you are familiar as Korry’s
president. Our corporate secretary will provide you further information as part
of your orientation.

You will report directly to Larry Kring, who is Senior Group Vice President. As
such, I have asked Larry to take chief responsibility for training new group
vice presidents, for general supervision, and for formalizing key job processes.

Compensation.   As a corporate officer, Esterline’s Board of Directors, at their
discretion, will establish all your compensation. Normally the Board reviews
officer compensation on an annual basis, and makes various changes to plan
designs, performance goals, and amounts based on professional consulting advice,
on management recommendations, and on the corporation’s general business
conditions. The Board has authorized the following for you:

  Salary.  We will increase your base salary to the rate of $250,000.00 per
year, gross, effective on your appointment date.


 

--------------------------------------------------------------------------------

  Annual Incentive Compensation.  You will also participate in Esterline’s FY05
Annual Incentive Compensation Plan at a target award of 35% of base salary. Your
participation will take effect pro rata as of your appointment date. A copy of
the FY05 Annual IC Plan is enclosed for your information.


  Long Term Incentive Plan.  As you are aware, the Board is developing a new
Long Term Incentive Plan for corporate officers. The general plan design is
complete, but the detailed terms have yet to be finished. Pending the Board’s
final approval, I expect your target award level will be $88,000.00 per year, an
amount we will pro rate from your appointment date for FY05. The Plan has two
objectives: to increase return on invested capital and earnings per share.


  Stock Options.   Contingent on your acceptance of this offer, the Board has
authorized a future grant of 25,000 options of Esterline stock under the 2004
Equity Incentive Plan to take effect on March 29. We will provide you a
Certificate of Grant at that time.


  Retirement Benefits.  In addition to our usual pension plan, you will
participate in our Supplemental Executive Retirement Plan as provided for the
other officers. The SERP supplements Esterline’s tax-qualified pension plan to
allow you to earn pension benefits on compensation that exceeds formula limits.
Those limits index from year to year according to federal tax regulations. For
2005 the SERP will cover your pensionable income above $210,000.


  Car.   You will also receive a car allowance under Esterline’s Vehicle
Allowance policy, a copy of which is enclosed. As you probably know, the amount
of the allowance depends on typical costs for the purchase, operating,
maintenance, and insurance of a vehicle in your residential zip code. It will be
approximately $650 to $700 per month.


  Financial Advice Services.  Officers also have an opportunity to receive
personal investment and financial planning advice from the firm of Brownson,
Rehmus & Foxworth, Inc. The corporation will pay Brownson fees on your behalf up
to $5,000 per year. If you choose to use their services, the corporation’s
payment will be treated as income to you, and thus you will have responsibility
to pay taxes on the fee amounts. At some convenient time, we’ll arrange an
introduction for you. Those of us who use Brownson’s services have found them
very helpful.


  Change in Control Agreement.  As an officer, you will also receive our usual
change of control protection agreement, which would pay three times your average
total cash compensation should you lose your position due to a change in
corporate control. We are currently consulting with corporate counsel on a
restatement of our standard form of agreement, so this subject will remain
pending until they complete that task.


Confidential
F. Houston
March 14, 2005
Page 2

 

--------------------------------------------------------------------------------

  Vacation & Sick Leave.  When you transfer to the Esterline payroll, we will
transfer any KETO you have accrued and available at Korry and convert it to
vacation time under corporate office policies. Your future vacation accrual will
be at the rate of four weeks per year, subject to a maximum limit as explained
in our Corporate Staff Handbook, enclosed. If you have accrued KETO that exceeds
that limit, we will make a one-time exception to ensure you do not lose time-off
you have already earned. Similarly, we will transfer your sick leave reserve
accrual at Korry to your general sick leave bank under corporate office policy.


  Other Fringe Benefits.  In most other respects, we will provide the same
retirement, health care, and other fringe benefits as you are accustomed to at
Korry, although your monthly payroll contribution rates for health care benefits
will be somewhat higher. Please see the enclosed summary.


More generally and as we discussed, your new position fits the corporation’s
needs well as I can best foresee them. Nevertheless, the company’s growth, its
future business challenges, and certain leadership succession decisions could
result in a different executive assignment and a different title for you in the
future. In short, the corporate organization is evolving fairly rapidly and with
limited predictability. Thus Esterline reserves the right to reassign you and
change your title as the Board and I determine is best. If I see a change
developing that could affect your role, I will certainly speak to you about it
as early as I reasonably can, and solicit your ideas.

Frank, the other officers and I have all enjoyed working with you, and we look
forward to continuing and strengthening those relationships in your new
position. I believe you will find the work here challenging and diverse, with
opportunity for continued career growth benefits for you and Della.
Congratulations on your well-earned success.

To accept this offer, please sign the duplicate copy of this letter enclosed and
return it to Suzanne Farraj.

Best regards,

      /s/ Robert W. Cremin                                               
Robert W. Cremin
President, Chairman, &  Chief Executive Officer    


Confidential
F. Houston
March 14, 2005
Page 3

 

--------------------------------------------------------------------------------

*******************************

Accepted:

      /s/ Frank Houston                                                     
March 14, 2005                                                   Frank Houston  
Date



Enclosures:   Duplicate offer letter
Annual Incentive Plan
Vehicle Allowance (U.S.) policy
Corporate Staff Handbook
Fringe benefits summary

Confidential
F. Houston
March 14, 2005
Page 4

 

--------------------------------------------------------------------------------